Citation Nr: 1724830	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to November 16, 2012, and in excess of 20 percent thereafter for peripheral neuropathy of the lower right extremity. 

2.  Entitlement to a disability rating in excess of 10 percent prior to November 16, 2012, and in excess of 20 percent thereafter for peripheral neuropathy of the lower left extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from July 1969 through June 1971, which included service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This claim was previously before the Board in February 2016, at which time it was remanded for further development to include a new VA examination.  The claim has now returned to the Board for further appellate action.

The Board notes that the Veteran's representative from Disabled American Veterans submitted a brief that includes a statement that the Veteran's condition has worsened.  However, the Board finds that a remand for a new examination is not necessary as the Veteran has had a recent examination and a careful review of the statement reflects that the Veteran's condition has worsened, not that it has worsened since the last examination. 


FINDINGS OF FACT

1.  For the period from April 10, 2010, through November 16, 2012, the Veteran's peripheral neuropathy of the lower right extremity was manifested by mild incomplete paralysis. 

2.  Beginning November 16, 2012, the Veteran's peripheral neuropathy of the lower right extremity is manifested by moderate incomplete paralysis, but no more. 

3.  For the period from April 10, 2010, through November 16, 2012, the Veteran's peripheral neuropathy of the lower left extremity was manifested by mild incomplete paralysis. 

4.  Beginning November 16, 2012, the Veteran's peripheral neuropathy of the lower left extremity is manifested by moderate incomplete paralysis, but no more. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to November 16, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016). 

2.  The criteria for a disability rating in excess of 20 percent beginning November 16, 2012, for peripheral neuropathy of the right lower extremity, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016). 

3.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to November 16, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016).  

4.  The criteria for a disability rating in excess of 20 percent beginning November 16, 2012, for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in May 2010 and November 2012 satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the November 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in March 2016 and February 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1(2016).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (including swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

a.  Entitlement to a Disability Rating in Excess of 10 Percent from April 21, 2010, to November 16, 2012, for Bilateral Peripheral Neuropathy 

With regard to the issues of entitlement to an increased evaluation of the right and left lower extremities, the Board notes that as the two issues involve application of similar facts to the same law, it will address these two issues together.

The Veteran was granted service connection for his bilateral lower extremity neuropathy as associated with service-connected diabetes mellitus in an August 2010 rating decision.  In a September 2010 statement, the Veteran asserted that he believed that he was entitled to a disability rating greater than 10 percent for his lower extremities.  He was granted a staged 20 percent rating in an April 2013 rating decision with an effective date of November 16, 2012.  The Veteran filed a notice of disagreement to this decision, asserting that he is entitled to disability ratings in excess of 10 percent prior to November 16, 2012, and in excess of 20 percent from that date forward. 

The neurologic diagnostic code applicable to the Veteran's bilateral lower extremity peripheral neuropathy associated with his service-connected diabetes mellitus is Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The disability ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016). 

Prior to November 16, 2012, the Veteran's bilateral peripheral neuropathy was rated as 10 percent disabling.  At a July 2010 VA examination, the Veteran was afforded an evaluation for his diabetes related neuropathy of the lower extremities.  At the evaluation, the examiner noted that the Veteran had symptoms of tingling and needle-like sensations in the bottoms and of both feet and ankles, which would come and go.  While there was some decreased vibratory sensation in his feet, he had normal pinprick sensation in both legs and feet, and normal monofilament testing in the lower extremities.  Additionally, no muscle spasms or muscle atrophy were present at this examination.  The examiner noted that the Veteran was displaying early signs of peripheral neuropathy in bilateral feet.   See, July 2010 VA examination. 

While the examiner did not specifically opine as to whether the Veteran's bilateral lower extremity neuropathy was mild, moderate, or severe, the Board notes that the normal pinprick sensation, normal monofilament testing, and lack of muscle spasms or muscle atrophy indicate that the totality of the Veteran's disability at that time would be in line with a finding of mild symptomatology.  The Board also notes that the Veteran did not receive additional treatment for his bilateral lower extremity peripheral neuropathy prior to November 16, 2012, and there is no conflicting medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Accordingly, the Board finds that the evidence of record is against a finding that the Veteran's service connected peripheral neuropathy warrants a disability rating in excess of 10 percent prior to November 16, 2012. 

b.  Entitlement to a Disability Rating in Excess of 20 Percent Beginning November 16, 2012 for Bilateral Peripheral Neuropathy

With regard to a rating in excess of 20 percent beginning November 16, 2012, the Board notes that there is no evidence of moderately severe incomplete paralysis, which would warrant a higher rating of 40 percent and no evidence of severe incomplete paralysis with marked muscular atrophy warranting a higher rating of 60 percent.  Additionally, the medical evidence of record does not show complete paralysis of the sciatic nerve, which includes marked muscular atrophy of the lower extremities, foot dangling and dropping, no active muscles below the knee, or flexion of the knee being weakened or lost. 

Specifically, the Board notes that the Veteran's symptoms have consistently been manifested by moderate incomplete paralysis of the sciatic nerve, without any evidence of muscle atrophy.  See November 2012, October 2014, and March 2016 VA examinations.  However, at his most recent February 2017 examination for his neuropathy, the Veteran's symptoms were marked as minimal, with only decreased sensation in the foot/toes as the only noted symptom in the bilateral lower extremities.  See, February 2017 VA examination.  There was no indication of any decreased reflexes and no noted impact on the Veteran's ability to stand or walk.  Accordingly, as the Veteran's neuropathy symptomatology appears to have improved rather than worsened, a rating in excess of 20 percent for peripheral neuropathy of the lower extremities beginning November 16, 2012, is not warranted. 

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  While the Veteran is competent to report his symptoms, he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App at 470.  Instead, the Board finds more probative the opinion provided by the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  As such, the Board finds that the evidence of record is against a finding that the Veteran's service connected peripheral neuropathy warrants a disability rating in excess of 20 percent beginning November 16, 2012

III.  Extraschedular Considerations 

The Board has also considered whether this case should be referred to the Director of the VA Compensation Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)(2016).

The RO must refer a claim to the Chief Benefits Director or the Director of the  Compensation and Pension Service for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b) (1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008). 

With respect to the first prong of Thun, the evidence of record in this case does not establish such an exceptional disability picture that the available schedular evaluation of the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria reflects that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for the evaluation of the disabilities based on the Veteran's bilateral lower extremity peripheral neuropathy and associated symptomatology.  38 C.F.R. § 4.1.  Referral of this case for extra-schedular consideration is therefore not in order. 











ORDER

Entitlement to a disability rating in excess of 10 percent prior to November 16, 2012, and in excess of 20 percent thereafter for peripheral neuropathy of the lower right extremity is denied.

Entitlement to a disability rating in excess of 10 percent prior to November 16, 2012, and in excess of 20 percent thereafter for peripheral neuropathy of the lower left extremity is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


